BROWN, District Judge.
For the reasons stated in the opinion of Judge ADDRICH, in which I concur, and for the further reason that the time has elapsed within which, under section 56 of the Judicial Code, an order of disapproval might have been made, I am of the opinion that the motions to dismiss for lack of jurisdiction must be granted.
Though my Associates assign different grounds for a dismissal, there is no inconsistency in such grounds; and I am of the opinion that each is right in his conclusion that this court is without jurisdiction, and in the reasons assigned therefor.
BINGHAM, Circuit Judge.
[2] I am unable to agree with the opinion of Judge ADDRICH as to the construction placed upon the petition or the grounds there stated for its dismissal. It seems to me, however, that the authority conferred upon a Circuit Judge or Circuit Court of Appeals on a petition to disapprove, brought under section 56 of the Judicial Code, is of a summary nature, necessitating the use of affidavits and the adoption of such methods as will facilitate a speedy determination of the ■ questions presented, and that, as an order of disapproval was not obtained in this case within 30 days from the time the original decree was granted, as required by section 56, the motions to dismiss the petition should be granted.